[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           October 6, 2005
                              No. 05-11157
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                  D. C. Docket No. 04-00109-CR-T-27-TBM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

CESAR ESTUARDO CRUZ TORRES,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (October 6, 2005)

Before BIRCH, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Cesar Estuardo Cruz Torres (“Torres”) appeals his 97-month sentence for
two drug charges. On appeal, Torres argues that the district court clearly erred by

denying his request for a minor-role reduction pursuant to U.S.S.G. § 3B1.2(b)

(2005). We AFFIRM.

                                 I. BACKGROUND

      According to the Presentence Investigation Report, a U.S. Coast Guard team

boarded a fishing vessel, the “El Almirante,” on 7 March 2004, and seized 133

bales of cocaine, weighing 2,629 kilograms. The El Almirante had a four-man

crew and one captain. Torres was one of four crew members aboard the ship. The

El Almirante had obtained the cocaine at sea from another fishing vessel, the “Siete

Mares.” The Coast Guard later intercepted the Siete Mares, which had six

crewmen and a captain, and found traces of cocaine aboard that vessel.

      In a two-count indictment, a grand jury charged Torres and other defendants

with: (1) possession with the intent to distribute cocaine, in violation of 46 U.S.C.

app. § 1903(a), (g), 18 U.S.C. § 2, and 21 U.S.C. § 960(b)(1)(B)(ii), (Count 1); and

(2) conspiracy to possess with intent to distribute cocaine, in violation of 46 U.S.C.

app. § 1903(a), (g), (j), and 21 U.S.C. § 960(b)(1)(B)(ii), (Count 2). The district

court accepted Torres’s guilty plea as to Counts 1 and 2.

      The probation officer determined that Torres’s base offense level was 38,

pursuant to U.S.S.G. § 2D1.1(c)(1), because the offense involved more than 150



                                           2
kilograms of cocaine. Since Torres met the five criteria set forth in U.S.S.G. §

5C1.2, safety valve, the probation officer reduced his offense level by two,

resulting in an adjusted offense level of 36. No adjustment was given for his role

in the offense. Torres was granted a two-level reduction in his offense level as an

adjustment for his acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(a),

and a one-level reduction for assisting the authorities in the investigation of the

offense pursuant to U.S.S.G. § 3E1.1(a) and (b), resulting in a total offense level of

33. Torres had no criminal history points, so he was assigned a criminal history

category of I, resulting in a guideline imprisonment range of 135-168 months.

         Torres objected to the officer’s failure to provide a two-level reduction for

having a minor role in the offense, pursuant to U.S.S.G. § 3B1.2(b). According to

Torres, his role in the conspiracy ought to be compared to the roles of higher-level

conspirators involved in planning the importation of cocaine, rather than to his

fellow crew members who were involved only in moving the cocaine between

ships.

         At the sentencing hearing, the court overruled Torres’s objection that he was

entitled to a minor role reduction, finding that Torres was being held responsible

only for the quantity of cocaine that was present on the El Almirante and that his

role as one of five crew members on the vessel was not minor in relation to the



                                             3
conduct which was attributed to him. The court also rejected Torres’s argument

that his conduct should be compared to the conduct of unidentified higher-level

conspirators. Pursuant to a motion for downward departure based on defendant’s

substantial assistance to authorities under U.S.S.G. § 5K1.1, the court imposed a

sentence of 97 months.



                                  II. DISCUSSION

      On appeal, Torres argues that the sentencing court clearly erred in denying

him a minor role adjustment. Torres claims he is nothing more than a “mule” in

this transaction, and that his actions of moving bales of cocaine from one vessel to

another should be compared to the activities of unidentified higher-level members

who planned the operation, rather than to the conduct of his fellow crew members.

Simply because the conduct of his fellow crew members was no more serious than

his own, Torres argues that he should not be precluded from receiving a minor role

reduction.

      A sentencing court’s determination of a defendant’s role in an offense

constitutes a factual finding that is reviewed for clear error. See United States v.

Rodriguez De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc). The defendant

bears the burden of proving, by a preponderance of the evidence, that he is entitled



                                           4
to a role reduction. See id. at 939.

      The Guidelines provide for a four-level reduction for a defendant who acts

as a minimal participant, a two-level reduction for a minor participant, and a three-

level reduction for cases falling in between the minor and minimal level. U.S.S.G.

§ 3B1.2. A minimal participant is a defendant who is “plainly among the least

culpable of those involved in the conduct of a group,” U.S.S.G. § 3B1.2,

comment. (n.4), while a minor participant means any participant “who is less

culpable than most other participants, but whose role could not be described as

minimal,” U.S.S.G. § 3B1.2, comment. (n.5).

       To determine whether a defendant is entitled to a mitigating-role reduction,

the district court must first measure the defendant’s role in the offense against the

relevant conduct for which he has been held accountable. See Rodriguez De

Varon, 175 F.3d at 940. In cases where the defendant is a drug courier, relevant

factual considerations include, but are not limited to: (1) the amount of drugs

involved; (2) the fair market value of the drugs involved; (3) the amount of

compensation received by the courier; (4) the courier’s equity interest in the drugs,

if any; (5) the courier’s role in planning the scheme; and (6) the courier’s role, or

intended role, in the distribution of the drugs. See id. at 945. Second, the court

may compare the defendant’s culpability to that of other participants in the relevant



                                           5
conduct, but “only to the extent that they are identifiable or discernable from the

evidence.” Id. at 944. “The conduct of participants in any larger criminal

conspiracy is irrelevant.” Id.

      We conclude that the court did not clearly err by denying Torres’s request

for a minor-role reduction because: (1) it correctly assessed Torres’s role in

connection with the conduct for which he was held accountable, and not in

connection with some larger criminal enterprise; and (2) Torres failed to

demonstrate that he was less culpable than the majority of identifiable participants

in the offense.



                                 III. CONCLUSION

      Torres appeals his 97-month sentence for possession with intent to distribute

cocaine and conspiracy to possess and distribute cocaine. As we have explained,

the court did not err when it denied Torres’s request for a minor-role reduction of

his sentence. Accordingly, we AFFIRM.




                                           6